t c memo united_states tax_court si boo llc boo noz corporation tax_matters_partner commissioner of internal revenue respondent et al petitioners v docket nos filed date phillip h hamilton and ebony r huddleston for petitioners stephen a haller for respondent memorandum findings_of_fact and opinion paris judge these consolidated cases are partnership-level proceedings under the tax equity and fiscal responsibility act of tefra pub_l_no the following cases are consolidated herewith s i securities llc barrett rochman revocable_trust barrett rochman trustee tax_matters_partner docket no and sabre group llc barrett rochman revocable_trust barrett rochman trustee tax_matters_partner docket no sec_402 stat pincite as amended on date respondent issued notices of final_partnership_administrative_adjustment fpaas to the barrett rochman revocable_trust rochman trust as tax_matters_partner of s i securities llc s i securities for s i securities’ and taxable years on date respondent issued an fpaa to the rochman trust as tax_matters_partner of sabre group llc sabre for sabre’s taxable_year also on date respondent issued fpaas to boo noz corp as tax_matters_partner of si boo llc si boo for si boo’s and taxable years the tax matters partners for s i securities sabre and si boo sometimes collectively referred to as the entities timely filed petitions for readjustment of the partnership items under sec_6226 and the cases were consolidated for purposes of trial briefing and opinion the issues for decision are whether real_estate properties that s i securities sabre and si boo sold during the years at issue were held primarily_for_sale_to_customers in the ordinary course of their trades_or_businesses whether the entities are allowed to report sales of these properties made by contract_for_deed under the installment_method and unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure whether the entities properly reported net_earnings subject_to self-employment taxes findings_of_fact some facts have been stipulated and the stipulated facts and the accompanying exhibits are incorporated in our findings by this reference when they filed their petitions s i securities sabre and si boo had principal places of business in illinois i background of the entities s i securities sabre and si boo were organized in illinois as limited_liability companies in and respectively during the years at issue and for federal_income_tax purposes the entities were treated as partnerships and used the cash_receipts_and_disbursements_method of accounting during the years at issue both s i securities and sabre had the same two partners the rochman trust and c deck llc c deck which owned a and a profit and loss interest respectively in s i securities and sabre the rochman trust is barrett rochman’s grantor_trust charles decker controls c deck in and si boo had two partners boo noz corp and s i securities which owned a and a profit and loss interest respectively in si boo ii the entities’ businesses we begin by providing an overview of illinois tax_lien law because s i securities and sabre participated in tax_lien auctions throughout the state of illinois during the years at issue we then discuss s i securities’ sabre’s and si boo’s businesses a overview of illinois property_tax code under the illinois property_tax code see ill comp stat ann through west county tax collectors may offer to sell tax_liens at public auctions after judgment has been rendered in favor of the county and against the properties for nonpayment of taxes see id sec phx bond indem co v pappas n e 2d ill during these auctions to sell the judgment liens the participants will bid penalty percentage rates ranging in boo noz corp was owned by the following persons or entities with the following percentages of ownership john bridges barrett rochman charles decker revocable_trust and kenny rochman in the ownership in and ownership percentages of boo noz corp were the same except that the rochman trust rather than barrett rochman owned a interest in boo noz the charles decker revocable_trust is charles decker’s grantor_trust from to and the participant who bids the lowest penalty percentage rate is considered the successful bidder referred to by statute as the purchaser see ill comp stat ann after the auction concludes the purchaser of the judgment lien pays the county judgment holder of tax_lien the delinquent taxes owed on the property as well as certain other costs and receives a certificate of purchase of tax_lien from the county clerk see id secs the owner of the certificate of purchase of tax_lien may assign it by endorsement see id sec and the county clerk’s issuance of a certificate of purchase of tax_lien does not affect the tax delinquent property owner’s legal or equitable_title to the property see phx bond indem co n e 2d pincite before the statutory redemption_period expires the owner of the property or other interested parties may redeem the encumbered property by paying the certificate amount the accrued penalty rate and certain other statutorily imposed costs see ill comp stat ann the the statutory redemption_period varies according to the type of property underlying the certificate of purchase of tax_lien see ill comp stat ann west generally the redeeming party may redeem the property at any time before the expiration of years from the date of sale see id property that was improved with a structure consisting of at least one and not more than dwelling units on the date of sale may be redeemed however within two years and six months from the date of sale see id sec b additionally the owner of a certificate of purchase of tax_lien or his or her continued accrued penalty rate is derived from the successful penalty percentage rate bid at auction and the time that has elapsed since the tax_lien sale see id sec b for example if the property owner redeems the property on or before six months from the date of sale the accrued penalty rate is the certificate amount multiplied by the penalty percentage rate bid at sale see id sec b if the property owner redeems the property after months from the date of sale but on or before months from the date of sale the accrued penalty rate is the certificate amount multiplied by two times the penalty percentage rate bid at sale see id sec b the accrued penalty rate continues to increase under the statute reaching an apex amount derived from the certificate amount multiplied by six times the penalty percentage rate bid at auction which occurs when the redeeming party redeems the property after months from the date of sale and on or before the expiration of months from the date of sale see id sec b therefore depending upon the original bid after months from the date of sale the certificate amount accrued penalty rate could reach up to continued assignee may voluntarily extend the redemption_period provided the period is not extended beyond three years from the date of sale see id sec the certificate amount includes all tax principal special_assessments interest and penalties paid_by the tax purchaser together with costs and fees of sale continued if the statutory redemption_period expires and the encumbered property has not been redeemed then the owner of the certificate of purchase of tax_lien may petition for a tax deed with respect to that property see ill comp stat ann the tax deed provides the owner of the certificate of purchase of tax_lien with merchantable title see id sec which is free and clear from all previous titles and claims of every kind and character see killion v meeks n e 2d ill app ct gen iron indus inc v a finkl sons co n e 2d ill app ct tax deeds are virtually incontestable see s i secs v powless n e 2d ill app ct and may be set_aside only under certain limited circumstances see ill comp stat ann before a tax deed is issued the owner of a certificate of purchase of tax_lien may also seek judgment for a sale in error see id sec a judgment for a sale in error may occur for example when a court decides that the improvements on the subject property have been substantially destroyed or rendered uninhabitable or otherwise unfit for occupancy after issuance of the certificate of purchase of tax_lien see id sec b in such a case the continued and fees paid under sections and through see ill comp stat ann a owner of the certificate of purchase of tax_lien recovers his or her investment cost in the certificate as well as a statutorily defined interest rate see id sec a if the certificate of purchase of tax_lien holder does not record the tax deed within one year from expiration of the statutory redemption_period the certificate of purchase of tax_lien and the tax deed are absolutely void with no right to reimbursement see id sec b the entities’ businesses during the years at issue s i securities and sabre bid on and acquired certificates of purchase of tax_lien at illinois tax_lien public auctions the entities’ acquisition of certificates of purchase of tax_lien from these auctions was extensive at the conclusion of its and tax years s i securities carried on its balance sheets approximately big_number certificates of purchase of tax_lien and at the conclusion of its tax_year sabre carried approximately big_number certificates of purchase of tax_lien during the years at issue sabre had no employees rather employees of s i securities and s i securities management llc--an entity not a party to these proceedings--acted for and on behalf of sabre in various ways to further sabre’s business in preparation to participate in these auctions s i securities and sabre obtained lists of properties that were to be auctioned from the county tax treasurers to conduct research on the properties and to determine the amounts they were willing to bid on them at the auctions to provide funds to purchase the certificates of purchase of tax_lien s i securities and sabre used and drew against lines of credit that they had established with approximately different banks because interest accrued on the used lines of credit s i securities and sabre hoped to make a profit on the spread between the interest rates charged against their used lines of credit and the penalty rates they received if and when the certificates of purchase of tax_lien were redeemed at various times during the years at issue sabre assigned some of the certificates of purchase of tax_lien that it had acquired during public auctions to si boo after the assignment concluded sabre recorded in its accounting_records a sale at book_value or cost and si boo recorded in its accounting_records the acquisition of an asset at its cost since its inception and during the years at issue after acquiring the certificates of purchase of tax_lien through these lines of credit the banks required the entities to pledge the certificates of purchase of tax_lien by physically surrendering them until they were redeemed like sabre si boo had no employees during the years at issue and depended upon employees from s i securities and s i securities management llc to act for and on behalf of si boo to further its business si boo has neither bid on nor acquired any certificates of purchase of tax_lien at illinois tax_lien public auctions rather si boo has acquired all of its real_estate properties from sabre if the statutory redemption_period expired and the certificates of purchase of tax_lien had not been redeemed s i securities sabre and si boo followed the legal procedures necessary under illinois law to acquire tax deeds on those properties because the tax delinquent owners or other interested parties could challenge the granting of a tax deed the entities were often required to defend against these actions in the state of illinois courts after acquiring tax deeds on the properties the entities attempted to sell them to third parties by quitclaim_deed or contract_for_deed in attempting to sell these properties the entities’ intent occasionally upon an evaluation of the physical_asset the entities would either abandon the property or seek a judgment for a sale in error we also take judicial_notice of the entities’ legal actions in the state of illinois courts all of which appear to reflect the entities’ defense of title in re application_for a tax deed ill app 2d 101212-u app ct unpublished in re cnty treasurer ex-officio cnty collector of cook cnty n e 2d ill app ct si secs v bank of edwardsville n e 2d ill app ct in re application_for tax deed n e 2d ill app ct in re application_for tax deed n e 2d ill app ct a contract_for_deed is a conditional sales contract for the sale of real_property black’s law dictionary 9th ed u nder a typical continued was not to hold onto them for appreciation in value but rather to sell the properties quickly to recover their investment costs in the certificates of purchase of tax_lien or to make a profit if the entities decided to acquire a tax deed on a property and later sell that property by quitclaim_deed or contract_for_deed their employees or agents would physically inspect the property prepare paperwork for the legal proceedings serve court documents on proper parties and inspect the property again after obtaining the tax deed but before recording it after acquiring the tax deed the entities would attempt to negotiate a sale price with the tax delinquent owners tenants or continued contract-for-deed arrangement an agreement is reached that the property may be bought if the intended buyer first makes all the payments and complies with all other contractual obligations sieron assocs inc v dep’t of ins n e 2d ill app ct generally under illinois law when the owner of real_estate enters into a valid and enforceable contract including a contract_for_deed that owner continues to hold legal_title and the purchaser of the real_estate becomes the equitable owner see shay v penrose n e 2d ill discussing the doctrine_of equitable conversion this doctrine is not applicable in illinois however where the parties clearly intend that beneficial_ownership of real_property not pass at execution of the contract_for_deed see ruva v mente n e 2d ill to prevent potential unfairness for certain buyers in contracts for deed transactions the illinois code of civil procedure treats contracts for deed as mortgages for foreclosure purposes if the contract_for_deed requires payments in installments over a period in excess of five years and the amount unpaid under the terms of the contract is less than of the original purchase_price as provided for in the contract see ill comp stat ann a west see also 249_br_193 bankr n d ill the contracts for deed are not in the record neighbors of the property if they were unsuccessful in selling the property to these parties the entities would place a for sale sign in the property’s yard or on occasion hire a real_estate broker to sell the property for them iii real_estate sales in s i securities sold parcels of real_estate of which it sold by quitclaim_deed and by contract_for_deed of the sales by quitclaim_deed in s i securities sold within one year of their acquisition sold after one year but within two years of their acquisition and sold more than two years after their acquisition in s i securities sold parcels of real_estate of which it sold by quitclaim_deed and by contract_for_deed of the sales by quit- claim deed in s i securities sold within one year of their acquisition sold after one year but within two years of their acquisition and sold more than two years after their acquisition s i securities sabre and si boo submitted accounting_records and spreadsheets that show with respect to their cash sales the dates the properties were acquired by tax deed and sold to other parties in their accounting_records and spreadsheets the entities would record the acquisition of a property asset acquired by tax deed generally no later than the date the pertinent county issued the order for tax deed the entities would generally record the sale of a property asset on the date recorded on the deed provided to the purchaser in sabre sold parcels of real_estate of which it sold by quitclaim_deed and by contract_for_deed of the sales by quitclaim_deed in sabre sold within one year of their acquisition sold after one year but within two years of their acquisition and sold more than two years after their acquisition in si boo sold parcels of property of which it sold by quitclaim_deed and by contract_for_deed of the sales by quitclaim_deed in si boo sold within one year of their acquisition sold after one year but within two years of their acquisition and sold more than two years after their acquisition in si boo sold parcels of property of which it sold by quitclaim_deed and by contract_for_deed of the sales by quitclaim_deed in were sold within one year of their acquisition and were sold after two years of their acquisition all properties the entities sold by contract_for_deed were accounted for on the entities’ respective accounting_records under the installment_sales method_of_accounting of the parcels sabre sold by quitclaim_deed were assignments of certificates of purchase of tax_lien to si boo and was an assignment of a certificate of purchase of tax_lien to s i securities iv tax returns for the years at issue s i securities and sabre reported income they received from the certificates of purchase of tax_lien penalty percentage rates as ordinary_income on their returns more specifically s i securities and sabre reported on the gross_receipts lines of their forms u s return of partnership income the net amounts for the income received from the penalty rates minus the costs associated to acquire the certificates of purchase of tax_lien s i securities sabre and si boo reported income they received from sales of real properties to third parties as capital_gains on their schedules d capital_gains_and_losses the entities also reported on forms installment_sale income sales of properties sold by contract_for_deed as capital_gains under the installment_sales method a s i securities’ and returns on date and date s i securities timely filed its forms for its and taxable years on its form_1065 s i securities reported dollar_figure of gross_receipts dollar_figure of total income dollar_figure of total deductions and an ordinary business loss of dollar_figure on an attached schedule d s i securities reported capital_gains of dollar_figure of net_short-term_capital_gain for the sale of properties held less than one year and dollar_figure of net_long-term_capital_gain on form_6252 it reported dollar_figure of installment_sale income from the properties sold by contract_for_deed on its form_1065 s i securities reported dollar_figure of gross_receipts dollar_figure of total income dollar_figure of total deductions and an ordinary business loss of dollar_figure on an attached schedule d s i securities reported capital_gains of dollar_figure of net_short-term_capital_gain for the sale of properties held less than one year and dollar_figure of net_long-term_capital_gain on form_6252 it reported dollar_figure of installment_sale income from the properties sold by contract_for_deed on its and forms schedules k partners’ distributive_share items s i securities reported net losses from self-employment for each yeardollar_figure this dollar_figure of total income included among other things a dollar_figure flowthrough loss attributable to si boo and dollar_figure of management fees income s i securities’ schedules k-1 partner’s share of income deductions credits etc for the tax_year show allocations of dollar_figure and dollar_figure of ordinary business_losses and self-employment losses with respect to the rochman trust and c deck respectively s i securities’ schedules k-1 for the tax_year are not in the record b sabre’s return on date sabre timely filed its form_1065 for its taxable_year on its form_1065 sabre reported dollar_figure of gross_receipts dollar_figure of total income dollar_figure of total deductions and ordinary business income of dollar_figure on an attached schedule d sabre reported dollar_figure of net_short-term_capital_gain for the sale of properties held less than one year and dollar_figure of net_long-term_capital_gain on form_6252 it reported dollar_figure of installment_sale income from the properties sold by contract_for_deed on its form_1065 schedule k sabre reported dollar_figure of net self- employment earnings c si boo’s and returns on date and si boo timely filed forms for its and taxable years on date si boo filed an amended form_1065 for its tax_year the amended form_1065 reported the same ordinary business loss but it changed the reported net_short-term_capital_gain and net long- term capital_gain this dollar_figure of total income included dollar_figure of management fees this dollar_figure of total deductions included dollar_figure of management fees on its form_1065 si boo reported zero gross_receipts dollar_figure of total income dollar_figure of total deductions and an ordinary business loss of dollar_figure on its schedule d attached to its form_1065 si boo reported dollar_figure of net_short-term_capital_gain for the sale of properties held less than one year and dollar_figure of net_long-term_capital_gain on form_6252 it reported dollar_figure of installment_sale income from the properties sold by contract_for_deed on its form_1065 and amended_return si boo reported dollar_figure of gross_receipts dollar_figure of total income dollar_figure of total deductions and an ordinary business loss of dollar_figure on its schedule d attached to its amended form_1065 si boo reported dollar_figure of net_short-term_capital_gain for the sale of properties held less than one year and dollar_figure of net_long-term_capital_gain on form_6252 it reported dollar_figure of installment_sale income from the properties sold by contract_for_deed fees fees this dollar_figure of total deductions included dollar_figure of management this dollar_figure of total deductions included dollar_figure of management respondent’s fpaa made adjustments based on the amended form_1065 that si boo filed for its taxable_year on its and amended forms schedules k si boo reported net losses from self-employment for each year v respondent’s fpaas on date respondent issued fpaas to the rochman trust as tax_matters_partner of s i securities for s i securities’ and taxable years on date respondent issued an fpaa to the rochman trust as tax_matters_partner of sabre group for sabre’s taxable_year also on date respondent issued fpaas to boo noz corp as tax_matters_partner of si boo for si boo’s and taxable years in the fpaas respondent determined that because the entities held the real_estate properties acquired by tax deeds primarily_for_sale_to_customers in the ordinary course of their trades_or_businesses the proceeds from sales of these real properties should be classified as ordinary_income respondent also determined that the entities were si boo’s schedules k-1 for the tax_year show allocations of dollar_figure of ordinary business loss with respect to boo noz corp and dollar_figure of ordinary business loss and self-employment loss with respect to s i securities si boo’s original schedules k-1 for the tax_year show allocations of dollar_figure of ordinary business loss with respect to boo noz corp and dollar_figure of ordinary business loss and self-employment loss with respect to s i securities although si boo’s amended schedules k-1 for the tax_year are not in the record they are presumably the same as the original schedules k-1 because si boo’s amended form_1065 only changed the characterization of long-term_capital_gains to short- term capital_gains prohibited from using the installment_method of accounting because the sales were dealer dispositions under sec_453 having determined that the entities were using an improper method_of_accounting because their current meth- od of accounting did not clearly reflect income under sec_446 and sec_453 re- spondent determined that changes in their methods_of_accounting were appropriate under sec_446 and sec_481 accordingly respondent determined that they were required to report sales of the real properties on the accrual_method of ac- counting and made sec_481 adjustments for certain years to report the sales of real properties made in prior years accounted for under the installment_method but for which the full income was not recognized in those prior years respond- ent’s adjustments to the entities’ returns are shown below in the following tables s i securities ordinary_income adjustments adjustment sec_481 adjustment sec_446 current_year adjustment gross_receipts reclassified capital_gains contract_for_deed default expense sec_1 total dollar_figure big_number big_number big_number big_number --- dollar_figure big_number big_number big_number petitioners have not challenged respondent’s determination with respect to the contract_for_deed default expenses for s i securities sabre or si boo other adjustments adjustment net_short-term_capital_gain net_long-term_capital_gain net_earnings_from_self-employment sec_481 adjustment for purposes of sec_481 tax comp dollar_figure big_number big_number dollar_figure big_number big_number big_number --- unlike the net long- and short-term_capital_gains adjustments with respect to sabre and si boo respondent’s proposed adjustments to s i securities’ net long- and short-term_capital_gains do not equal the amounts of long- and short- term capital_gains s i securities reported on its and schedules d this is because respondent decreased the capital_gains to account for net long- and short-term_capital_gains that flowed from si boo to s i securities in each year sabre ordinary_income adjustments adjustment amount sec_446 current_year adjustment gross_receipts reclassified capital_gains contract_for_deed default expenses total dollar_figure big_number big_number big_number other adjustments adjustment net_short-term_capital_gain net_long-term_capital_gain net_earnings_from_self-employment amount dollar_figure big_number big_number si boo ordinary_income adjustments adjustment sec_481 adjustment sec_446 current_year adjustment gross_receipts reclassified capital_gains contract_for_deed default expenses total dollar_figure big_number big_number --- big_number --- --- dollar_figure big_number big_number other adjustments adjustment net_short-term_capital_gain net_long-term_capital_gain net_earnings_from_self-employment sec_481 adjustment for purposes of sec_481 tax comp charitable contribution--30 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number --- --- although this adjustment is at issue the parties agree that resolution of it depends on whether si boo held the real_estate properties primarily_for_sale_to_customers in the ordinary course of its trade_or_business i burden_of_proof opinion petitioners filed a motion on date to shift the burden_of_proof and also asserted in their opening brief that the burden should shift to respondent generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 petitioners contend however that the burden_of_proof with respect to any relevant factual issue should shift to respondent under sec_7491 respondent disagrees we conclude it is unnecessary to address the parties’ disagreements and to determine whether the burden_of_proof should shift because the outcome of each of the present cases is determined on the preponderance_of_the_evidence see 124_tc_95 ii sales of real properties respondent contends that the entities are not entitled to capital_gains treatment with respect to their sales of real properties acquired by tax deed because the real properties are held by the entities primarily_for_sale_to_customers in the ordinary course of their trades_or_businesses under sec_1221 petitioners disagree and contend that income from these sales should be treated as gains from capital assets sec_1221 provides that a capital_asset is property held by the taxpayer whether or not connected with his trade_or_business congress has provided in sec_1221 eight specific types of property excepted from the definition of a capital_asset see sec_1221 - one of these exceptions provides that the term capital_asset does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business see sec_1221 the term primarily for purposes of sec_1221 means of first importance or principally see 383_us_569 congress intended that capital_asset treatment be an exception to the normal requirements of the code and that the profits generated by everyday business operations be ordinary_income id the purpose of sec_1221 is to differentiate between the ‘profits and losses arising from the everyday operation of a business’ on the one hand and ‘the realization of appreciation in value accrued over a substantial period of time’ on the other quoting 350_us_46 and 364_us_130 97_tc_308 aff’d without published opinion 21_f3d_427 6th cir to further congressional intent courts interpret preferential capital_gains treatment narrowly and the exceptions to capital_gains treatment in sec_1221 - broadly 457_f2d_429 7th cir citing corn prods ref co v commissioner u s pincite aff’g tcmemo_1970_342 281_f2d_830 7th cir citing corn prods ref co v commissioner u s pincite aff’g 32_tc_1350 whether property is held primarily_for_sale_to_customers in the ordinary course of a taxpayer’s trade_or_business is a question of fact which must be determined by consideration of all the surrounding circumstances see guardian indus corp subs v commissioner t c pincite 63_tc_149 generally to determine the purpose for which property is primarily held courts look to the taxpayer’s purpose at the time the property was sold although courts can consider events that occurred before that time in order to identify that purpose see 108_tc_590 guardian indus corp subs v commissioner t c pincite in determining the taxpayer’s holding purpose more weight is given to objective evidence than the taxpayer’s own statements of intent see guardian indus corp subs v commissioner t c pincite 78_tc_623 courts consider numerous factors when deciding the taxpayer’s primary purpose for holding property see 749_f2d_1483 11th cir aff’g in part rev’g in part tcmemo_1981_ 641_f2d_253 5th cir sovereign v commissioner f 2d pincite 89_tc_467 no single factor or combination of factors is controlling see sovereign v commissioner f 2d pincite guardian indus corp subs v commissioner t c pincite the factors include the frequency and regularity of sales of real properties the substantiality of the sales and the relative amounts of income taxpayers derived from their regular business and the sales of real properties the length of time the taxpayers held the real properties the nature and extent of the taxpayers’ business and the relationship of the real properties to that business the purpose for which the taxpayers acquired and held the real properties before sale the extent of the taxpayers’ efforts to sell the property by advertising or otherwise and any improvements the taxpayers made to the real properties see sovereign v commissioner f 2d pincite guardian indus corp subs v commissioner t c pincite after applying the factors we consider relevant for disposition of these cases we find that the entities acquired and held the real properties primarily_for_sale_to_customers in the ordinary course of their trades or businessesdollar_figure on brief petitioners argue that the entities did not make sales to customers pursuant to sec_1221 we disagree the term customers has been given a broad meaning except in those cases involving taxpayers dealing or trading in securities see guardian indus corp subs v commissioner continued petitioners contend that the entities’ sales of real properties were not frequent in comparison to the number of certificates of purchase of tax_lien they acquired during the years at issue respondent contends that the entities’ sales of real properties were frequent and regular for each year without any trend to holding the properties as investments we agree with respondent in and s i securities sold and parcels of real_estate respectively by quitclaim_deed in sabre sold parcels of real_estate by quitclaim_deed of which were sold to third parties and were assigned to si boo or s i securities in and si boo sold and parcels of real_estate respectively by quitclaim_deed the entities’ own accounting_records as well as the testimony presented at trial showed that the entities desired to dispose_of the real properties quickly and frequently and with the intent to make a profit and were successful in fact petitioners effectively concede on brief that most of the properties s i securities sabre and si boo sold by quitclaim_deed during the continued t c n see also 48_tc_906 indeed it has been said that in real_estate transactions a sale to any purchaser is in effect a sale to a ‘customer’ aff’d 419_f2d_213 9th cir years at issue were sold within one year of their acquisition on this record we give little weight to the fact that the entities acquired more certificates of purchase of tax_lien than tax deeds in sum the entities’ sales of real properties were frequent and regular during the years at issue see eg garrison v commissioner tcmemo_2010_261 holding that amounts received from real_property sales during a three-year period constituted ordinary_income clayton v commissioner tcmemo_1956_21 holding that amounts received from real_property sales during a four-year period constituted ordinary_income aff’d 245_f2d_238 6th cir the record also shows that the entities’ sales of real properties were substantial during the years at issue especially when viewed with respect to the total_amounts of income each entity earned in those years throughout its and taxable years s i securities sold real_estate properties in exchange for what s i securities reported as dollar_figure and dollar_figure of capital_gains respectively conversely s i securities reported on its and returns specifically petitioners made no objection to respondent’s proposed findings_of_fact that with respect to the entities’ own accounting_records of sales by quitclaim_deed in and s i securities sold and of its properties within one year of acquisition respectively in sabre sold of its properties within one year of acquisition and in and si boo sold and of its properties within one year of acquisition respectively ordinary business_losses of dollar_figure and dollar_figure respectively throughout its and taxable years si boo sold real_estate properties in exchange for what si boo reported as dollar_figure and dollar_figure of capital_gains respectively conversely si boo reported on its and returns ordinary business_losses of dollar_figure and dollar_figure respectively throughout its taxable_year sabre sold real properties in exchange for what sabre reported as dollar_figure of capital_gain for sabre reported positive ordinary_income of dollar_figure but there is little doubt that the dollar_figure of reported capital_gain constituted a significant portion of sabre’s total income earned in this factor also weighs heavily against the entities see guardian indus corp subs v commissioner t c pincite as a general matter frequent regular and substantial sales of real_property are indicative of sales being made in the ordinary course of a trade_or_business whereas infrequent sales of these properties are more indicative of real_property held for investment purposes see phelan v commissioner tcmemo_2004_ paullus v commissioner tcmemo_1996_419 additionally frequent regular and substantial sales often have been held to be the most important objective indicators of whether property is held primarily_for_sale_to_customers in the ordinary course of a taxpayer’s trade_or_business see 749_f2d_1483 hous endowment inc v united_states 606_f2d_77 5th cir guardian indus corp subs v commissioner t c pincite these factors weigh heavily against the entities see guardian indus corp subs v commissioner t c pincite petitioners also presented testimony that the entities either had employed persons or had employees from other entities act for and on behalf of their businesses in acquiring tax deeds preparing the properties for sale and maintaining accounting and other records in the course of their trades_or_businesses this factor also supports a finding that the real properties were not capital assets see 25_tc_468 noting that maintenance of office and full-time employment of office assistant to keep books_and_records relating to purchase and sale of lots and land contracts indicated taxpayer was in trade_or_business of selling real_estate and that properties sold during years at issue were held primarily_for_sale_to_customers in ordinary course of that trade_or_business the nature of the entities’ trades_or_businesses the relationship of the sales of real_property to those trades_or_businesses and the sales of real_estate properties being in furtherance of the entities’ trades_or_businesses also weigh against them see guardian indus corp subs v commissioner t c pincite and cases cited thereat although petitioners contend that the entities’ primary business_purpose in acquiring the certificates of purchase of tax_lien was to make a profit on the penalty rates and not to acquire real_estate properties the record shows that the sales of these real properties were an integral components in their respective trades_or_businesses permitting them to profit from both the acquisition of the certificates of purchase of tax_lien and the sales of properties if those certificates were not redeemed see id pincite w e decline to artificially segment what is in reality an integrated business operation in light of the foregoing we conclude that the real properties that the entities acquired from certificates of purchase of tax_lien and converted into tax deeds are properties held by them primarily_for_sale_to_customers in the ordinary course of their trades_or_businesses iii installment_sales method_of_accounting petitioners argue that under sec_453 the entities are entitled to use the installment_sales method to account for their sales of properties by contract_for_deed respondent disagrees contending that the entities are precluded under petitioners also argue on brief that the court should consider the entities’ reliance on a purported settlement between s i securities and the internal_revenue_service in regard to alleged concessions made by the irs with respect to certain installment_sale adjustments and changes of accounting_method for continued sec_453 from using the installment_sales method because the sales are dealer dispositions dollar_figure sec_453 provides that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method an installment_sale is defined as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 the installment_method is defined as a method under which the income recognized for any taxable_year from a disposition is that proportion of payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 continued previous tax years we reject petitioners’ argument each tax_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to for a prior year see 55_tc_28 at trial respondent conceded that two properties sold by contract_for_deed and included in a sec_481 adjustment with respect to s i securities’ taxable_year should not be included in that adjustment as those sales were specifically included in adjustments for prior years the amount of the concession will be resolved in rule_155_computations to be submitted in accordance with this opinion sec_453 prohibits the use of the installment_method with regard to income from a dealer_disposition see also sec_453 and b the term dealer_disposition includes a ny disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer’s trade_or_business sec_453 as discussed above we have already found that the entities disposed of real properties that were held_for_sale to customers in the ordinary course of their trades_or_businesses accordingly we conclude that the entities may not use the installment_method to account for their sales of real properties made by contract_for_deed and those sales are appropriate for sec_481 adjustments see 115_tc_605 raymond v commissioner tcmemo_2001_96 according to the legislative_history the preclusion of the installment_sales method for dealer dispositions was enacted because it was believed that dealer sales of property for notes or accounts_receivable did not create the significant cash-flow problems that the installment_method was designed to alleviate see s comm on finance 100th cong 1st sess explanation of provisions approved by the committee on date for inclusion in leadership deficit reduction amendment comm print as respondent determined in these cases a sec_481 adjustment may include amounts attributable to tax years outside the period of limitations on assessment see 661_f3d_250 5th cir aff’g tcmemo_2010_218 mingo v commissioner tcmemo_2013_149 aff’d __ f 3d __ wl 5th cir date iv self-employment earnings sec_1401 and b imposes a tax on the net_earnings from self- employment derived from any trade_or_business carried on by the taxpayer sec_1_1401-1 income_tax regs the entities previously excluded the real_estate sales from the net_earnings computation and reported the real_estate sales as capital_gains and not subject_to a tax on the net_earnings on the basis of our findings that the entities earned_income from the proceeds of sales of real properties which was an integral part of their respective trades_or_businesses we hold that the entities should have included the income in their reported net_earnings from self- employment see sec_1402 v conclusion the entities’ real_estate properties that were acquired by tax deed were property held by them primarily_for_sale_to_customers in the ordinary course of their trades_or_businesses precluding characterization of those assets as capital assets because these real_estate properties were disposed of by the entities while held by them for sale to customers in the ordinary course of their trades_or_businesses the entities are foreclosed from using the installment_sales method of the exact amount of tax resulting from the entities’ self-employment earnings shall be computed as part of the rule calculations accounting under sec_453 additionally the entities did not properly report net_income from self-employment earnings under sec_1401 the court has considered all of petitioners’ contentions and arguments to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule
